DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 03/12/2020.  
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of seismic detectors" in lines 4, 5, and 8  of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests the claim to be amended to be consistent with the seismic monitors recited in lines 2 and 3 of the claim or to amend the claim to recite --a plurality of seismic detectors-- instead of “a plurality of monitors” in order to be consistent.  
Appropriate correction is required.

Dependent claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons explained above with respect to independent claim 1 from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chambers et al. US 20140226437 A1 (hereinafter Chambers).
Regarding claim 1, Chambers teaches a seismic monitoring system comprising: 

a processing device operatively coupled to the plurality of seismic 
receive, from the plurality of seismic detectors, recordings of respective waveforms of motion detected at the plurality of seismic detectors in a geological area (see claim 1; para. 0214-0217, 0236, 0238); 
receive a three-dimensional seismic attribute model of a geological media at the geographic area (see para. 0004, Fig. 1, 4); 
apply the respective recordings to corresponding positions of the seismic detectors in the three-dimensional model (see para. 0104-0109); 
test a plurality of moment tensors at a plurality of locations in the three-dimensional model (see para. 0111, 0112, 0133, 0143, 0167-0180); and 
determine a globally convergent source location and moment tensor in the three-dimensional model based on the testing (see para. 0104-0109, 0167-0180).

Regarding claim 2, Chambers further teaches that wherein to apply the respective recordings, the processing device is further to: transform the respective recordings to a frequency domain to generate transformation data; and provide the transformation data as virtual sources at the corresponding positions of the seismic detectors in the three-dimensional model (see para. 0038, 0039, 0105).

claim 3, Chambers further teaches that to apply the respective recordings, the processing device is further to back propagate the recordings of the respective waveforms to generate a wave-field in the three-dimensional model (see abstract; para. 0002, 0041-0042, 0097-0098, 0105; Fig. 1, 4, 5A-B).

Regarding claim 4, Chambers further teaches that the three-dimensional model of the geological media at the location defines elastic properties of the geological medium (see para. 0116).

Regarding claim 5, Chambers further teaches that to test the plurality of moment tensors at the plurality of locations, the processing device is further to estimate point source earthquake mechanisms at each point in the medium (see para. 0006, 0011, 0024-0025, 0028, 0039, 0069, 0084, 0167-0177, 0220; Fig. 11-12). 

Regarding claim 6, Chambers further teaches that the recordings of the respective waveforms comprise displacements, velocity, or acceleration data of a sensor of the seismic detectors (see para. 0059).

Regarding claim 7, Chambers further teaches that the seismic detectors are deployed around a geological area of interest to measure the effect of fracturing mechanisms in the geological area of interest (see para. 0001).

claim 8, Chambers further teaches that the determined location is globally unique based on the waveforms received from the plurality of seismic detectors (see abstract, para.0006, 0011, 0028, 0032, 0039, 0066, 0069, 0106, 0120-0121; Fig. 15A-C, it is implied that each location is globally unique).

Regarding claim 9, Chambers teaches a method comprising: 
receiving waveforms of motion detected at a plurality of seismic detectors in a geological area (see Fig. 7A; para. 0012, 0058; claim 1); 
transforming the received waveforms to a frequency domain (see para. 0038-0039); 
applying frequency domain representations of the waveforms at corresponding positions of the seismic detectors in a three-dimensional model of the geological area (see para. 0004, 0038-0039, 0104, 0111-0112, 0133, 0143, 0168-0180, Fig. 1, 4); and 
determining a globally convergent source location and moment tensor in the three-dimensional model based on the testing (see para. 0104, 0167-0180).

Regarding claim 10, Chambers further teaches that determining the globally convergent source location comprises testing a plurality of moment tensors at a plurality of locations in the three-dimensional model (see Fig. 4; para. 0104, 0111, 0112, 0133, 0143, 0168-0180).

Regarding claim 11, Chambers further teaches that wherein testing the plurality of moment tensors at the plurality of locations comprises estimating point source 

Regarding claim 12, Chambers further teaches that applying the frequency domain representations of the waveforms comprises back propagating the recordings of the respective waveforms to generate a wave-field in the three-dimensional model (see abstract; para. 0002, 0041-0042, 0097-0098, 0105; Fig. 1, 4, 5A-B).

Regarding claim 13, Chambers further teaches that the three-dimensional model of the geological media at the location defines elastic properties of the geological medium (see para. 0116).
Regarding claim 14, Chambers further teaches that the recordings of the respective waveforms comprise displacements, velocity, or acceleration data of a sensor of the seismic detectors (see para. 0046, 0059).

Regarding claim 15, Chambers teaches a seismic monitor comprising: 
a memory device (see para. 0181); and 
a processing device (see para. 0012, 214) operatively coupled to the memory device, the processing device to: 
receive, from a plurality of seismic detectors, recordings of respective waveforms of motion detected at the plurality of seismic detectors in a geological area of interest (see para. 0214-0217, 0236, 0238; claim 1); 

apply the respective recordings to corresponding positions of the seismic detectors in the three-dimensional model (see para. 0104-0109); 
test a plurality of moment tensors at a plurality of locations in the three-dimensional model (see para. 0111, 0112, 0133, 0143, 0168-0180); and 
determine a globally convergent source location and moment tensor in the three-dimensional model based on the testing (see para. 0004, 0104, 0167-0180).

Regarding claim 16, Chambers further teaches that to apply the respective recordings, the processing device is further to: transform the respective recordings to a frequency domain to generate transformation data; and provide the transformation data as virtual sources at the corresponding positions of the seismic detectors in the three-dimensional model (see para. 0038, 0039, 0105).

Regarding claim 17, Chambers further teaches that wherein to apply the respective recordings, the processing device is further to back propagate the recordings of the respective waveforms to generate a wave-field in the three-dimensional model (para. 105).

claim 18, Chambers further teaches that the three-dimensional model of the geological media at the location defines elastic properties of the geological medium (see para. 0116).

Regarding claim 19, Chambers further teaches that wherein to test the plurality of moment tensors at the plurality of locations, the processing device is further to estimate point source earthquake mechanisms at each point in the medium (see para. 0006, 0011, 0024-0025, 0028, 0039, 0069, 0084, 0167-0177, 0220; Fig. 11-12) 

Regarding claim 20, Chambers further teaches that the recordings of the respective waveforms comprise displacements, velocity, or acceleration data of a sensor of the seismic detectors (see para. 0059).

Conclusion
The prior art made of record cited on form PTOL-832 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864